DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ first response of 3/18/2022 was non-compliant and not entered. (See 1st Notice of Non-Compliant Amendment mailed 6/1/2022).
	Applicants’ second response of 6/3/2022 was also non-compliant and not entered. (See 2nd Notice of Non-Compliant Amendment 6/8/2022).
	On 6/8/2022 Applicants submitted a third response; this response crossed the 2nd Notice of Non-Compliant Amendment of 6/8/2022 in the mail.  The third response was entered.  This third response presented claims 21-44 for examination.
	On the same day (6/8/2022) Applicants submitted a fourth response, supplemental to the earlier submitted third response.  This fourth response introduced amendments to claims 21-44.  This supplemental response is being entered.
	Claims 21-44, as amended in the 6/8/2022 Supplemental Response have been examined on the merits. 
	
Status of Prior Rejections/Response to Arguments
	Cancellation of all claims renders all previous rejections of record moot.  New grounds of rejection are set forth below. 
	To briefly address Applicants’ arguments in so far as they are applicable to the new grounds of rejection:
	Regarding the rejection over Roy et al, Applicants assert the method of Roy et al is distinct than the method of the instant application, because Roy et al do not form blood clots.
	In response, none of the method claims were rejected over Roy et al, rather only product claims.  Product claims, including those written using product-by-process language are defined by the final composition, not by the method of production.  Applicant has not provided persuasive evidence how the relied upon compositions of Roy et al differ from those currently claimed. 
	Regarding the rejection over Schillings in view of Tayot, Applicants assert that the secreted factors collected in the second carrier are not equivalent to the hypoxia-conditioned medium of the instant claims.  This is not found persuasive because the second chamber of Schilling collects the complete conditioned medium.  There is no clear difference between the hypoxia-conditioned culture medium claimed and the conditioned medium collected by Schillings in the second chamber and used in generation of the collagen sol-gel.
	Applicants further traverse on the grounds that Schillings et al use first and second carriers, which are not required by the instant claims.  This is not found persuasive because the claims do not exclude such carriers.

Claim Interpretation
	For clarity of record, the following comments are made regarding broadest reasonable interpretation of the claims: 
	Claims 35 and 36 require a “hypoxia-conditioned medium derived from blood”.  While the specification recites examples of hypoxia-conditioned medium derived from blood created by culturing blood cells or a blood clot with culture medium in hypoxic conditions for a specific period of time sufficient for growth factors to be secreted into the hypoxia-conditioned medium, the claims are not limited to such.  The claims do not describe the manner in which the hypoxia-conditioned medium is produced.  The claims cover any medium incubated with any blood product, for any period of time, including time periods so brief that the incubation with the blood component has zero effect on the composition of the medium.  

	Claims 22, 24, 29, and 31 are product-by-process claims.  In product-by-process claims the processing steps are considered only in so far as the steps affect the final product.  Prior art that teaches products of identical composition, though made by different processes will read on the claims.  In the instant case, the process limitations are given their broadest reasonable interpretation, including that the hypoxia-conditioned medium can be any liquid, incubated with any quantity of blood clot for the recited period of time and recited conditions.  Incubation of a medium with a blood clot for 1 to 7 days under the recited conditions will result in some amount of proteins and/or blood clot cellular elements being released into the medium.  Due to the nature of the product-by-process claim, it cannot be readily determined what type or amount of such proteins and/or cellular elements would be released into the medium/are required by the product-by-process claim.  The amount and/or type will depend on a number of factors (including, but not limited to the amount of blood clot provided, the condition of the blood clot, the medium used, and the duration and temperature of the incubation (within the claimed ranges)).  The broadest reasonable interpretation of the claimed product-by-process limitations will therefore that some level of some protein and/or cellular factor from the blood clot is present in the hypoxia-conditioned medium.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22, 25, 27, 32 and 34-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: The “kit-of-parts” ultimately prepared is described as comprising:
	(a) the hypoxia-conditioned medium collected in step (vi), and 
	(b) “at least” said part of the serum removed in step (iii).
The metes and bounds of component (b) are unclear.  Specifically, the use of the language “at least said part of the serum” suggests there are other components present in (b).  It is unclear what else is present in component (b), and if the additional (unrecited elements) are required as part of the claim scope.  
Claims 22, 25 and 39 depend from claim 21, and thus are rejected on the same basis, as the composition is unclear. 

Regarding claim 25: Claim 25 depends from claim 22. Claim 22 is written using product-by-process language.  Product-by-process claims define a structure/composition by the means of its production.  Product-by-process claims do not recite structural/compositional limitations.  Claim 25 depends from claim 22 yet recites additional limitations, specifically it recites six ‘alternative’ characteristics (those started with a hyphen) and one required characteristic: the hypoxia-conditioned medium and the serum is free of cells (found at the last line of the claim).  It is unclear if the method of claim 21, as written, generates the product of claim 25.  If so, then claim 25 does not further limit parent claim 22 (See rejection under 35 USC 112(d) below).  Yet, it does not appear that the method of claim 21 generates the product of claim 25.  Specifically, claim 25 is requiring that the hypoxia-conditioned medium and the serum be free of cells.  The method of claim 21 does not require the removal of cells.  Therefore, the connection between the method of claim 21 and the product of claim 25 are unclear.  It is unclear if the product of claim 25 is made by a different, narrower process than that described in claim 21.  If so, then the use of product-by-process language is improper.  If additional, unclaimed method steps are required to generate the product of claim 25, then these are considered omitted essential steps.  As it stands, the metes and bounds of claim 25 cannot be determined because it is unclear what structure/composition the product of claim 25 has. 
Regarding claim 39: Claim 39 depends from claim 25, and recites a further limitation regarding composition.  For the same reason as discussed with regards to claim 25 above, the metes and bounds of claim 39 are unclear.  

Regarding claim 27: The claim recites numerous alternative methods.  The following species are the subject matter of this rejection:
-A method of use of the solution of growth factors of claim 24 for use in medicine, said method [being] use in treatment of grafts, said use comprising contacting said solution of claim 24 with a tissue in need of such treatment.
-A method of use of the solution of growth factors of claim 24 for use in medicine, said method [being] use in treatment of flaps, said use comprising contacting said solution of claim 24 with a tissue in need of such treatment.
In both above species, there is no clearly identified tissue in need of treatment, thus it is not clear what active step is being performed for the method of these claims.  The metes and bounds of claim 27 are unclear because it is not clear what actives steps are required as part of the method of use.
Furthermore, the term “excessive” in claim 27 is a term of degree and thus renders the claim indefinite.  It is not clear what threshold is required for scarring to be considered ‘excessive’.  Neither the claims nor the specification provides a definition for such.  Therefore the metes and bounds of ‘treatment of excessive scarring’ cannot be determined.

Regarding claim 32: Claim 32 depends from claim 29. Claim 29 is written using product-by-process language.  Product-by-process claims define a structure/composition by the means of its production.  Product-by-process claims do not recite structural/compositional limitations.  Claim 32 depends from claim 29 yet recites additional limitations, specifically it recites six ‘alternative’ characteristics (those started with a hyphen) and one required characteristic: the hypoxia-conditioned medium and the serum is free of cells (found at the last line of the claim).  It is unclear if the method of claim 28, as written, generates the product of claim 32.  If so, then claim 32 does not further limit parent claim 29 (See rejection under 35 USC 112(d) below).  Yet, it does not appear that the method of claim 28 generates the product of claim 32.  Specifically, claim 32 is requiring that the hypoxia-conditioned medium and the serum be free of cells.  The method of claim 28 does not require the removal of cells.  Therefore, the connection between the method of claim 28 and the product of claim 32 are unclear.  It is unclear if the product of claim 32 is made by a different, narrower process than that described in claim 28.  If so, then the use of product-by-process language is improper.  If additional, unclaimed method steps are required to generate the product of claim 32, then these are considered omitted essential steps.  As it stands, the metes and bounds of claim 32 cannot be determined because it is unclear what structure/composition the product of claim 32 has. 
Regarding claim 40: Claim 40 depends from claim 32, and recites a further limitation regarding composition.  For the same reason as discussed with regards to claim 32 above, the metes and bounds of claim 40 are unclear.  

Regarding claim 34: The claim recites numerous alternative methods.  The following species are the subject matter of this rejection:
-A method of use of the solution of growth factors of claim 31 for use in medicine, said method [being] use in treatment of grafts, said use comprising contacting said solution of claim 31 with a tissue in need of such treatment.
-A method of use of the solution of growth factors of claim 31 for use in medicine, said method [being] use in treatment of flaps, said use comprising contacting said solution of claim 31 with a tissue in need of such treatment.
In both above species, there is no clearly identified tissue in need of treatment, thus it is not clear what active step is being performed for the method of these claims.  The metes and bounds of claim 34 are unclear because it is not clear what actives steps are required as part of the method of use.
Furthermore, the term “excessive” in claim 34 is a term of degree and thus renders the claim indefinite.  It is not clear what threshold is required for scarring to be considered ‘excessive’.  Neither the claims nor the specification provides a definition for such.  Therefore the metes and bounds of ‘treatment of excessive scarring’ cannot be determined.

Regarding claims 35 and 36: While Applicants are allowed to use alternative language in claims, the number of alternatives and the form in which claims 35 and 36 are written is so extreme as to render the claims indefinite.  The claims presents two distinct compositions in the alternative, and then provides a list of characteristics that can further define either alternative composition, and then provide additional alternative limitations which appear to further multiple the number of variations covered by the claims.  Overall, the variety of alternatives presented, and the language and format which is used is so extreme that it appears the claims are intended to confuse, rather the define the invention.  The repeated and inconsistent use of letters (a) vs (A) to refer to different limitations adds to the confusion. Applicants appear to be attempting to cover at least four (if not more) distinct compositions within a single claim.  Applicants should present claims which clearly define and describe the metes and bounds of each embodiment they wish to obtain patent coverage for. 
Furthermore, in claim 35 there is insufficient antecedent basis for the limitations “said one or more of said blood samples” in line 8-9, as well as for “said mixture” in lines 7 and 17.  This further renders the claims indefinite.

Regarding claim 37: Claim 37 depends from claim 24. Claim 24 is written using product-by-process language.  Product-by-process claims define a structure/composition by the means of its production.  Product-by-process claims do not recite structural/compositional limitations.  Claim 37 depends from claim 24 yet recites additional limitations, specifically it recites six ‘alternative’ characteristics (those started with a hyphen) and one required characteristic: the hypoxia-conditioned medium and the serum is free of cells (found at the last line of the claim).  It is unclear if the method of claim 23, as written, generates the product of claim 37.  If so, then claim 37 does not further limit parent claim 24 (See rejection under 35 USC 112(d) below).  Yet, it does not appear that the method of claim 23 generates the product of claim 37.  Specifically, claim 37 is requiring that the hypoxia-conditioned medium and the serum be free of cells.  The method of claim 23 does not require the removal of cells.  Therefore, the connection between the method of claim 23 and the product of claim 37 are unclear.  It is unclear if the product of claim 37 is made by a different, narrower process than that described in claim 23.  If so, then the use of product-by-process language is improper.  If additional, unclaimed method steps are required to generate the product of claim 37, then these are considered omitted essential steps.  As it stands, the metes and bounds of claim 37 cannot be determined because it is unclear what structure/composition the product of claim 37 has. 
Regarding claim 41: Claim 41 depends from claim 37, and recites a further limitation regarding composition.  For the same reason as discussed with regards to claim 37 above, the metes and bounds of claim 42are unclear.  

Regarding claim 38: Claim 38 depends from claim 31. Claim 31 is written using product-by-process language.  Product-by-process claims define a structure/composition by the means of its production.  Product-by-process claims do not recite structural/compositional limitations.  Claim 38 depends from claim 31 yet recites additional limitations, specifically it recites six ‘alternative’ characteristics (those started with a hyphen) and one required characteristic: the hypoxia-conditioned medium and the serum is free of cells (found at the last line of the claim).  It is unclear if the method of claim 30, as written, generates the product of claim 38.  If so, then claim 38 does not further limit parent claim 31 (See rejection under 35 USC 112(d) below).  Yet, it does not appear that the method of claim 30 generates the product of claim 38.  Specifically, claim 38 is requiring that the hypoxia-conditioned medium and the serum be free of cells.  The method of claim 30 does not require the removal of cells.  Therefore, the connection between the method of claim 30 and the product of claim 38 are unclear.  It is unclear if the product of claim 38 is made by a different, narrower process than that described in claim 30.  If so, then the use of product-by-process language is improper.  If additional, unclaimed method steps are required to generate the product of claim 32, then these are considered omitted essential steps.  As it stands, the metes and bounds of claim 38 cannot be determined because it is unclear what structure/composition the product of claim 38 has. 
Regarding claim 42: Claim 42 depends from claim 38, and recites a further limitation regarding composition.  For the same reason as discussed with regards to claim 38 above, the metes and bounds of claim 42are unclear.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25, 32, 37-42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 25: Claim 25 depends on claim 22. Claim 22 is written using product-by-process language. Product-by-process claims define a structure/composition by the means of its production.  Claim 25 depends from claim 22, yet recites additional limitations to the composition.  If the product of claim 25 is made by the method of claim 21, then claim 25 does not further limit parent claim 22.  
Regarding claim 39: Claim 39 depends from claim 25, yet recites additional limitations to the composition.  If the product of claim 39 is made by the method of claim 21, then claim 39 does not further limit parent claims 25 or 22.  
Regarding claim 37: Claim 37 depends on claim 24. Claim 24 is written using product-by-process language. Product-by-process claims define a structure/composition by the means of its production.  Claim 37 depends from claim 24, yet recites additional limitations to the composition.  If the product of claim 37 is made by the method of claim 23, then claim 37 does not further limit parent claim 24.  
Regarding claim 41: Claim 41 depends from claim 37, yet recites additional limitations to the composition.  If the product of claim 41 is made by the method of claim 23, then claim 41 does not further limit parent claims 37 or 24.  
Regarding claim 32: Claim 32 depends on claim 29. Claim 29 is written using product-by-process language. Product-by-process claims define a structure/composition by the means of its production.  Claim 32 depends from claim 29, yet recites additional limitations to the composition.  If the product of claim 32 is made by the method of claim 28, then claim 32 does not further limit parent claim 29.  
Regarding claim 41: Claim 41 depends from claim 32, yet recites additional limitations to the composition.  If the product of claim 41 is made by the method of claim 28, then claim 41 does not further limit parent claims 32 or 29.  
Regarding claim 38: Claim 38 depends on claim 31. Claim 31 is written using product-by-process language. Product-by-process claims define a structure/composition by the means of its production.  Claim 38 depends from claim 31, yet recites additional limitations to the composition.  If the product of claim 38 is made by the method of claim 30, then claim 38 does not further limit parent claim 31  
Regarding claim 42: Claim 42 depends from claim 38, yet recites additional limitations to the composition.  If the product of claim 42 is made by the method of claim 28, then claim 42 does not further limit parent claims 38 or 31.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26, 31, 33, 36, 37, 38, 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al (Eur J Hematol, 2012).
Roy et al study the effect of hypoxic conditions on proliferation of CD133-enriched UCB-derived hematopoietic stem cells (abstract).  In one experiment, Roy et al enrich for CD133+ cells from UCB using MACS, then expand the CD133+ cells in one of four conditions (numerettes added by Examiner):
(i) in Serum Free Medium + SCF +Flt +TPO + IL-6 +IL-3 (SFM(+)) in normoxic conditions;
(ii) in SFM(+) + 5% Fetal Calf Serum (SFM(+) + serum) in normoxic conditions;
(iii) in SFM(+) in hypoxic conditions;
(iv) in SFM(+) + serum in hypoxic conditions.
The cultures are maintained for 10 days, ½ of the medium was withdrawn and replaced on days 5 and 8 (See Pg. 397 “Expansion of CD133+ cells”).
Roy et al goes on to analyze the effect of the different conditions on the cell proliferation rate, however this rejection relies on the actual culture medium and components provided for in the experiment.
The disclosure of Roy et al reads on the instant claims as follows:
Regarding claim 24: Claim 24 is directed to a solution of growth factors produced by the method of claim 23.  The broadest reasonable interpretation of the method of claim 23 permits for the method to involve incubating some amount of a blood clot with some amount of medium for 1-7 days at 10-40oC in hypoxic conditions, then mixing at least some of the hypoxia-conditioned medium with at least some serum.  The resulting mixture may be further combined/diluted/modified to result in the composition of claim 24.  In light of the broad language of claim 23, and the nature of the product-by-process claim, the broadest reasonable interpretation of claim 24 is “a solution that contains at least some proteins, growth factors, and/or cellular elements from blood cells/blood clot component.”  
The culture medium produced in culture experiments (ii) and (iv) of Roy et al appear to meet the limitations of claim 24.  Both the culture mediums (both while in the culture, and upon withdraw from the culture at days 5 and 8) are reasonably expected to contain at least some proteins, growth factors and/or cellular elements from the CD133+ (blood) cells.  It is recognized that experiment (ii) does not involve culture in hypoxic conditions, but there is no clear evidence or limitations that show that the proteins, growth factors, cellular elements produced under normoxic vs hypoxic conditions are mutually exclusive.  
The Examiner has provided reasonable basis for concluding the products are identical, thus burden is shifted to Applicants to show otherwise. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See MPEP § 2113. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference.  See MPEP § 2112, part V.  
Regarding claims 26 and 43: Following the discussion of claim 24, above the culture medium present within the culture of conditions (ii) and/or (iv) reads on (a) the solution of claim 24.  The water present within the culture medium further reads on (b) an excipient.  There is nothing in the claim that requires the excipient to be separate from the solution of claim 24.  The proteins present within the culture medium read on (c) a carrier.  Again, there is nothing in the claim that requires the carrier to be separate from the solution of claim 24. 
Regarding claims 37 and 41: The culture medium withdrawn at days 5 and 8 meet the limitations of claim 37, as the withdrawn culture medium is free of cells and contains at least VEGF. 

Regarding claim 31: The overall composition of claim 31 is considered to be identical or substantially identical to the composition of claim 24.  The difference between parent (process) claims involves the source of the blood and/or serum, but the source of the blood and/or serum does not clearly affect the proteins, growth factors and/or other cellular components presence.  Thus claim 31 is rejected for the same reasons as claim 24. 
Regarding claims 33 and 44: Following the discussion of claim 31, above the culture medium present within the culture of conditions (ii) and/or (iv) reads on (a) the solution of claim 31.  The water present within the culture medium further reads on (b) an excipient.  There is nothing in the claim that requires the excipient to be separate from the solution of claim 31.  The proteins present within the culture medium read on (c) a carrier.  Again, there is nothing in the claim that requires the carrier to be separate from the solution of claim 31.
Regarding claims 38 and 42: The culture medium withdrawn at days 5 and 8 meet the limitations of claim 37, as the withdrawn culture medium is free of cells and contains at least VEGF. 

Regarding claim 36: The culture medium withdrawn at days 5 and 8 meet the limitation of claim 36.  The culture medium contains serum and at least VEGF, and does not include cells.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-44 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US 2015/0023911), in view of Tayot et al (US 2016/0279293).
Schilling et al disclose methods of forming a pharmaceutical cell-free composition comprising subjecting cells to a stress, and then collecting factors produced by said cells, wherein cells are on/in a first carrier and there is a second carrier that collects the secreted factors (See ¶0001, 0041-0049).  The stress can be hypoxic conditions (See ¶0050-0051, 0137).  Schilling et al teaches hypoxic conditions causes cells to secrete increased amounts of angiogenic factors (See ¶0005).  The cells can be blood cells (See ¶0050).  
Schilling et al further disclose compositions obtained by the method described above, specifically wherein said composition comprises at least one second carrier, wherein the second carrier can be, inter alia, gels, sol-gels, or injectable compositions (See ¶0096-0098, 0142-0154).  In some embodiments, the second carrier can be a sheet or membrane, and said sheet or membrane is fragmented into fibers or particles to permit dissolution into a solution which can be formed into gels or sol-gels (See ¶0104, 0124-0136). 
Schilling et al further disclose use of the cell-free compositions to treat or prevent tissue damage.  The compositions can be topically administered to target tissue sites in need of treatment (See ¶0107-0111).  The target tissue site in need of treatment can be tissue where the vascular supply is impaired, such as diabetic ulcers (See ¶0155).  
Schilling et al exemplify one embodiment in Example 3 (illustrated in Fig. 3B2), in that Example autologous blood is drawn from a patient, and added to a first chamber that contains a first cell scaffold and serum-free growth medium plus glucose.  Schilling et al teach the blood can be centrifuged to separate plasma first. Schilling et al teach the blood can be allowed to clot.  The first chamber is separated from a second chamber by a nano-porous filter.  The second chamber contains a network of nano-/micro-fibers or nano-/micro-particles.  The blood cells are incubated in the first chamber in hypoxic conditions (1-10% O2, 37oC).  The blood cells produce hypoxia-induced factors, including angiogenic factors, these factors diffuse through the nano-porous filter and are captured in the network of nano-/micro-fibers or nano-/micro-particles in the second chamber.  After completion of incubation, the second chamber is detached, and the contents of the second chamber are mixed with cold solubilized collagen, so as to form a sol-gel solution comprising the factor-loaded fibers/particles in the sol-gel collagen (in a solution at the cold temperature).  The resulting mixture of the factor-loaded fibers/particles in the sol-gel collagen can be injected into a target ischemic tissue (See ¶0202). 

Tayot et al is also directed to therapeutic compositions for therapeutic use in regenerating tissue, including tissue having poor vascularization (See ¶0024), and specifically including chronic cutaneous wounds, including those of diabetics (i.e. diabetic ulcers) (See ¶0073).  The composition of Tayot et al comprises serum, preferably autologous serum, and globin (See ¶0023).  The composition can be in the form of a paste or gel (See ¶0030).  Tayot et al disclose the composition can be combined with other components, including, inter alia, other cell growth factors (See ¶0037).

Regarding claims 21, 23, 28 and 30: The method of Schilling et al exemplified in Example 3 is relied upon as the base reference.  The method of Schilling et al is substantially similar to claimed steps (i)-(vi) of claims 21, 23, 28 and 30.  Specifically, Schilling et al provide blood, allow a blood clot to form on a first carrier, and add liquid culture medium to the clot on the carrier (which culture medium is cell free and serum free), and incubate the blood clot with in hypoxic conditions at 37oC to cause release of hypoxic-induced growth factors, and then collecting the factors from the hypoxia-conditioned medium in the second chamber and mixing the hypoxia-conditioned medium with a collagen solution to form a collagen sol-gel.  Schilling et al teach the incubation period can be one to seven days (See Schilling et al, ¶0043).  Schilling et al teach the blood can be centrifuged to separate plasma (which contains the serum) prior to providing the blood cells to the first chamber.  Regarding the amount of liquid culture medium provided relative to the amount of plasma (serum) removed, this is considered a matter of experimental design preference, there is no indication in the record that the amount of culture medium provided yields a critical effect in the method.  As such, the instant claimed steps (i)-(vi) are considered at least an obvious variation of the method of Schilling et al, and result in generation of a composition that reads on (a) hypoxia-conditioned medium derived from culturing a blood clot in a cell-free and serum-free liquid medium. 
The method of Schilling et al differs from the instant claims in that Schilling et al does not teach utilizing the serum (as part of the plasma) which was separated during preparation of the blood clot.  
However, given that Tayot et al teach that serum can be utilized to generate another product which is also useful in the same methods as that of Schilling et al (i.e. topical application for treatment of diabetic ulcers), it would have been prima facie obvious to have collected serum from the already separated plasma of Schilling et al, and to then have created the serum + globin composition as taught by Tayot et al, thereby rendering obvious step (vii) of claims 21 and 23.  Alternatively, it would have been prima facie obvious to have collected serum from a separate blood supply (either from the same donor or a different one), thereby rendering obvious steps (vii)-(x) of claims 28 and 30.  The serum + globin reads on (b) at least part of the serum previously separated.  The motivation to generate the serum + globin composition is based on the idea that providing enhanced medical treatment is always desirable, the serum was available, and thus could be utilized for any beneficial and known purpose, and the precedent that it is prima facie obvious to combine two different compositions that have the same effect to make a third composition with the same effect. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  One would have had expected additive results from the combination of two formulations both taught to be suitable for treating diabetic ulcer tissue.
As the factor-loaded sol-gel (containing the hypoxia-conditioned medium) and serum + globin are generated separately, it would have been prima facie obvious to have provided them to a practitioner in separate containers as parts of a kit (relevant to claims 21 and 28).  Yet, in use on a diabetic ulcer site, it would have been prima facie obvious to combine the factor-loaded sol-gel (containing the hypoxia conditioned medium) and the serum + globin composition together, either prior to application, or in situ (relevant to claims 23 and 30).  
Regarding claims 22, 24-25, 29, 31-32 and 35-42: The combination of the factor-loaded sol-gel containing the hypoxia conditioned medium and the serum + globin composition, either provided separately as components of a kit (relevant to claims 22, 25, 29, 32, 35, 40) or combined together at time of use (relevant to claims 24, 36-38, and 41-42) are created following the methods of claims 21, 23, 28 and 30.  The compositions are all cell free.  The type and concentration of growth factors and other proteins in the compositions will necessarily be the same, or obvious variations, of those claimed, given that the method of Schilling et al involves culturing blood clots under hypoxic conditions (the same conditions as claimed).  It is particularly noted that Schilling et al teach the hypoxia-induced factors include angiogenic factors, including VEGF, TSP1, Angiogenin, and PF4 (See Schilling et al, ¶0182, 0183, 0192).  The exact concentrations of these angiogenic factors are dependent on the culture and collection conditions, and Schilling et al teach they can be optimized (See Schilling et al, ¶0127, 0130).
Regarding claim 26, 33, 43 and 44: Following the discussion of claims 24 and 31 above, the collagen present within the solution of Schilling et al can be considered to read on (b) an excipient, as well as (c) a protein carrier.
Regarding claims 27 and 34: Following the discussion of claims 23 and 34 above, given both Schilling et al and Tayot et al disclose compositions that are intended for topical application to diabetic ulcers, it would have been prima facie obvious to have applied the two compositions together for treatment of a diabetic ulcer.  The motivation to do so is based on the precedent that it is prima facie obvious to combine two different compositions that have the same effect to make a third composition with the same effect. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  One would have had expected additive results from the combination of two formulations both taught to be suitable for treating diabetic ulcer tissue.  Application to a diabetic foot ulcer reads on use in the improvement of tissue blood perfusion, use in the stimulation of angiogenesis, use in the treatment of wounds, and use in the treatment of tissue damage. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633